Title: John Quincy Adams to John Thaxter, 22 July 1782
From: Adams, John Quincy
To: Thaxter, John


     
      Mon cher Monsieur
      A St. Petersbourg 11/22 Juillet 1782
     
     Monsieur Dana reçut il y a quelques jours une lettre, par la quelle vous lui mandéz prémiérement; que vous avéz été malade depuis six Semaines de la fiévre tierce ce qui m’a fait beaucoup de peine, ensuite que vous alléz vous en retourner en Amerique. Je voudrais bien être en train de suivre la méme route, car je suis tout a fait home-sick. Quoiquil en soit je crois que ce que je pourrais faire de mieux, serait de sortir de ce pays ci le plutot possible; car c’est je crois le plus mauvais pays de l’Europe pour cétudier. Le tems se passe vite et je n’en ai point a perdre. Il serait pent être loon que je retourne en Hollande pour m’y perfectionner dans les Langues Latine et Greque; et alors je pourrai faire mes autres etudes en Amerique.
     Si le climat est mauvais dans le pays ou vous étês il ne vaut guere mieux ici. L’hiver ici est toujours pour le moins de 7. mois. Pendant tout ce tems là il fait si froid que les chemincées ne suffisent pas dans les maisons et les fenêtres sont toutes doublées, pendant quatre autres mois il fait pour ainsi dire une pluye continuelle, et pendant l’autre mois la chaleur est excessive dans la journée et la nuit il fait froid a porter un Surtout. Jugéz de là si le climat de ce pays ci est invitant.
     Le 23 du mois V.S. passé Sa Majesté vint á Petersbourg de Czarsko Zelo sa residence ordinaire dans l’été. C’est un Palais qui est à peu prés à 25 wersts de Petersbourg. Le 26 elle alia voir lancer un vaisseau de 74 canons. Ensuite elle alia a Peterhof autre Palais situé à 33 wersts de la ville. Le 28 anniversaire du couronnement elle y dina en public. Et le 29 jour de la fête du Grand Due. Il y eut bal masqué et illumination. Sa Majeste resta à Peterhof jusqu’au cinq de ce mois, et alors elle s’en retourna à Czarsko-Zelo.
     
      Je finis en vous souhaitant une traversée courte et heureuse, et en vous assurant que je suis vôtre trés humble et trés obéissant serviteur.
     
    